Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt US 20180124109 in view of Repasi US 8,307,276

As per claim 1. Hunt teaches A system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: accessing a first webpage comprising programming code; determining, based on analyzing the programming code, that the first webpage is configured to conditionally present different visual content based on a set of features associated with a device accessing the first webpage, wherein the different visual content comprises first visual content associated with a phishing scheme; extracting, from the programming code, a first feature parameter from the set of features that causes the first webpage to present the first visual content; determining a particular device 

Repasi teaches configuring the device according to the particular device configuration; and causing the device to access a second webpage under the particular device configuration. [0074] (teaches applying many different device properties to website)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the modifications of Repasi with Hunt because it provides more comprehensive testing to find malicious phishing sites.As per claim 2. Repasi teaches The system of claim 1, wherein the operations further comprise: generating a software update for the device based on the first feature parameter, wherein the configuring the device comprises incorporating the software update into an application hosted by the device. (Column 6 lines 1-20; Column 9 lines 13-35)As per claim 3. Repasi teaches The system of claim 1, wherein the operations further comprise classifying the second webpage as one of a non-malicious webpage or a malicious webpage based on the device accessing the second webpage under the particular device configuration. 
As per claim 5. Hunt teaches The system of claim 4, wherein the device parameter comprises at least one of a geo-location of the device, a network address of the device, a browser language, an operating system, a browser application type, or a cookie access parameter of the device. [0047][0048][0052][0053][0059][0067]   (teaches the parameters may be web browser or time)As per claim 6. Repasi teaches The system of claim 1, wherein the configuring the device according to the particular device configuration comprises configuring the device to, when accessing a webpage, perform a particular interaction with the webpage without requiring a human input. (Column 9 lines 20-35)  (web crawlers request content from websites)As per claim 7. Hunt teaches The system of claim 1, wherein the operations further comprise: determining that the first feature parameter is not one of a plurality of known feature parameters associated with one or more phishing schemes. [0047][0048][0052][0053][0059][0067]   (teaches the parameters may be web browser or time)As per claim 8. Hunt teaches A method, comprising: determining, by one or more hardware processors, that a first webpage comprises first visual content associated with a phishing scheme; analyzing, by the one or more hardware processors, programming code associated with the first webpage; determining, by the one or more hardware processors, a set of feature parameters of a device that causes the first visual content associated with the phishing scheme to be presented when accessing the first webpage; [0047][0048][0052][0053][0059][0067]  (teaches analyzing web page code to detect malicious websites including phishing, and testing the website with multiple parameters based on the code including whether an image renders properly or not)

Repasi teaches configuring the device according to a device configuration based on the set of feature parameters; causing the device to access a second webpage; and classifying the second webpage based on the device accessing the second webpage. (Column 2 lines 49-61; Column 6 lines 1-20) (teaches verifying a website is a verified/not malicious website or is unverified/malicious) (Column 9 lines 20-35)  (web crawlers request content from websites)It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the modifications of Repasi with Hunt because it provides more comprehensive testing to find malicious phishing sites.As per claim 9. Repasi teaches The method of claim 8, further comprising: accessing a plurality of feature parameters associated with one or more phishing schemes; generating a plurality of different device configurations, wherein each device configuration in the plurality of device configurations correspond to one or more feature parameters from the plurality of feature parameters; causing the device to access the second webpage under each of the plurality of different device configurations; and determining whether the second webpage presents, on the device, visual content associated with a phishing scheme when the device accesses the second webpage under any one of the plurality of different device configurations.  (Column 2 lines 49-


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the modifications of Repasi with Hunt because it provides more comprehensive testing to find malicious phishing sites.As per claim 16. Hunt teaches The non-transitory machine-readable medium of claim 15, wherein the different content comprises second visual content that is not associated with the phishing scheme. [0047][0048]As per claim 18. Repasi teaches The non-transitory machine-readable medium of claim 15, wherein the causing the device to access the second webpage under the particular device configuration comprises causing the device to interact with the second webpage according to the first feature parameter without requiring a human input. (Column 9 lines 20-35)  (web crawlers request content from websites with a multitude of different parameters)As per claim 19. Hunt teaches The non-transitory machine-readable medium of claim 15, wherein the operations further comprise classifying the second webpage as one of a malicious webpage or a non-malicious webpage based on the device accessing the second webpage. [0058][0059]As per claim 20. Hunt teaches The non-transitory machine-readable medium of claim 15, wherein the first feature parameter comprises at least one of a network address parameter, a geographical location parameter, a cookie acceptance parameter, a browser language, an operating system, a browser application type, or a mouse movement parameter. [0052][0053] (browser type)


Claims 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt US 20180124109 in view of Repasi US 8,307,276 in view of Keppler US 2017/0277891

As per claim 4. Keppler teaches The system of claim 1, wherein the configuring the device according to the particular device configuration comprises configuring the device to spoof a particular device parameter when accessing a webpage.  [0045][0046[0074] (mimics device properties)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed  to use the modifications of Keppler with the previous art combination because it provides for an improvement in malicious program detection.

As per claim 17. Keppler teaches The non-transitory machine-readable medium of claim 15, wherein the causing the device to access the second webpage under the particular device configuration comprises causing the device to spoof the first feature parameter when accessing the second webpage. [0045][0046[0074] (mimics device properties)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439